DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 3/9/22, with respect to claims 1-11 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 6, the prior art of record does not teach or suggest a polarizing element comprising a substrate including a first groove and a second groove; a metal portion extending between the first groove and the second groove; a light absorbing portion in direct contact with the metal portion at a surface of the metal portion facing away from the substrate, the light absorbing portion having a width greater than that of the metal portion; and a silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the metal portion and light absorbing portion, wherein a sum of a thickness of the silicon oxide film and a width of the metal 
The prior art of Sawaki (US 2011/0170187 A1 of record) discloses a polarizing element comprising a substrate; a metal portion extending between the first groove and the second groove; a light absorbing portion at a surface of the metal portion facing away from the substrate, the light absorbing portion having a width greater than that of the metal portion; and a silicon oxide film, wherein a sum of a thickness of the silicon oxide film and a width of the metal portion is less than a width of the light absorbing portion in a cross-sectional view (Sawaki, Figure 1B). Sawaki fails to disclose that the substrate comprises a first groove and a second groove where the silicon oxide film covers the first and second grooves. Sawaki also fails to disclose that the light absorbing portion is in direct contact with the metal portion. In fact, the disclosure of Sawaki necessitates that the light absorbing portion and the metal portion not be in direct contact with one another (Sawaki, Paragraph 0034). The prior art of Takahashi (US 2013/0286358 A1 of record) discloses a first and second groove in the substrate covered by the silicon oxide film (Takahashi, Figure 31). However, Takahashi also fails to disclose a direct contact between the light absorbing portion and the metal portion having the particular claimed relationship by width. The prior art of Takada (US 2019/0094438 A1 of record) discloses a direct contact between the light absorbing portion and the metal portion; however, Takada fails to disclose that the light absorbing portion has a width greater than that of the metal portion; and a silicon oxide film, wherein a sum of a thickness of the silicon oxide film and a width of the metal portion is less than a width of the light absorbing portion in a cross-sectional view. Further, since Sawaki teaches away from a direct contact between the light absorbing portion and the metal portion, there is no proper motivation to combine the disclosure of Sawaki with the disclosure of Takada. 
Therefore, Claims 1 and 6 are allowed. Claims 2-5 and 7-11 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871